Citation Nr: 1119466	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent prior to April 6, 2010 and in excess of 70 percent thereafter, for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective March 29, 2006.  

An October 2007 decision review officer (DRO) decision indicates that the RO increased the evaluation for the Veteran's PTSD to 50 percent disabling, effective March 29, 2006.  Subsequently, in a March 2011 rating decision, the RO increased the evaluation for the Veteran's PTSD to 70 percent disabling, effective April 6, 2010.  The Veteran was advised of the above grants of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.   

In an April 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Prior to April 6, 2010, competent and probative medical evidence of record demonstrates that the Veteran's PTSD is characterized by suspiciousness, hypervigilance, isolation, chronic sleep impairment, nightmares, flash backs, short-term memory loss, occasional anger outbursts, mood swings, and poor concentration.    

3.  As of April 6, 2010, competent and probative medical evidence of record demonstrates that the Veteran's PTSD is characterized by depressed affect, severe anxiety during nightmares, euthymic mood, moderate levels of depression, difficulty falling asleep, poor concentration, disturbing memories, intrusive imagery, hypervigilance, exaggerated startle response, and feelings of survivor guilt.


CONCLUSIONS OF LAW

1.  Prior to April 6, 2010, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).     

2.  As of April 6, 2010, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2006 letter also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, June 2007 VA outpatient treatment record, Vet Center treatment records from January 2007 to April 2010, and Vet Center treatment statements in June 2008 and April 2010. 

Per the Board's April 2010 remand request, there is no evidence of record indicating that the RO attempted to retrieve the Veteran's VA outpatient treatment records from the VA Healthcare System in East Orange from June 2007 to the present.  However, the Board notes that the Veteran reported to the May 2010 VA examiner that he has been seeking treatment for his service-connected PTSD for the past four years from the Vet Center.  Thus, the Board finds no basis for further development as there is no indication of any additional evidence to be considered in connection with the claim on appeal.  

The Veteran was also provided VA examinations in connection with his claim in June 2006, May 2007, and May 2010.  The VA examiners noted the Veteran's medical history, reviewed the claims file, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim have been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran asserts that his service-connected PTSD is worse than the current evaluations contemplate and contends that higher evaluations are warranted.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran is currently rated 50 percent disabled prior to April 6, 2010 and at 70 percent disabled thereafter under the general rating formula for mental disorders.  A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  PTSD Rating prior to April 6, 2010

The Veteran underwent two VA examinations for his service-connected PTSD in June 2006 and May 2007 by the same VA examiner, in which similar findings were recorded.  During the VA examinations, the Veteran reported having nightmares, bad dreams, hypervigilance, easy startle reflex, cold sweats, and poor memory for many years.  These symptoms seem to be moderate in nature and he has them most days.  He denied any history of suicidal behavior or violence.  The Veteran spends his time cooking, cleaning, doing laundry, shopping, and taking care of his disabled wife, thus he occasionally goes out.  He has a good relationship with his family and keeps in touch with friends and relatives.  In addition, the Veteran noted at the June 2006 VA examination that he has had no psychiatric treatment in the past; however, at the May 2007 VA examination, he noted getting some treatment for his PTSD through group therapy.  

Following the mental status evaluations, the examiner noted the Veteran was casually dressed, cooperative, and oriented to person, place, and time.  The Veteran's mood was neutral, affect was appropriate, and there were no perceptual problems or suicidal or homicidal ideation.  Normal speech, thought processes, and thought content, as well as fair insight, judgment, and impulse control were noted.  The VA examiner diagnosed the Veteran with PTSD and assigned GAF scores of 55.  

A June 2007 VA outpatient treatment record reflects the Veteran's initial mental health evaluation.  The Veteran reported developing symptoms of depression, nightmares, flashbacks, and intrusive thoughts of the World War II era since his discharge from military service.  He also noted insomnia, difficulty with getting back to bed due to nightmares, preference to isolate himself, and treatment for his PTSD at the Vet Center for about two years.  Following the mental status examination, the physician noted Veteran's speech was spontaneous, coherent, relevant, and goal reached.  The Veteran displayed good eye contact, cooperation, fair insight and judgment, good comprehension, an anxious mood with frequent mood swings, and occasional anger outbursts.  There was also no evidence of gross thought disorder, cognitive deficit, delusions, or suicidal or homicidal plans or intent.  The Veteran's diagnosis of PTSD was confirmed and another GAF score of 55 was assigned.    

In addition, Vet Center treatment records from January 2007 to March 2010 reflect continuing complaints and treatment for the Veteran's service-connected PTSD in World War II group sessions.  Throughout these sessions, the Veteran reported complaints of intrusive imagery contributing to cognitive impairment, depression, grief, loss, low self-worth, anger or rage, disturbing memories and flashbacks, trouble relaxing and sleeping usually associated with bad dreams, extreme sensitivity to news reports about the current war, hypervigilance, difficulty in personal relationships, excessive desire for isolation and privacy, poor concentration, and short-term memory loss.  More specifically, in June 2008, he reported overacting to noises and often starting to cry because of war memories.  In March 2008, the Veteran noted having problems since the war that disrupted his life and marriage.  In October 2007, he noted being under a lot of stress from PTSD related symptoms that are continuously bombarding him in his everyday life.  Most recently in February 2010, a GAF score of 35 was assigned. 

After many of the group sessions, the physician reported the Veteran was in a good mood, neat, well groomed, and oriented to time, place, and manner.  It was also noted the Veteran has a good support system with family members, very bad short-term memory and his long-term memory is getting sharper with the aging process.  There was also no evidence of communication or concentration problems; however, in November 2007, the physician noted the Veteran's difficulty with communication and concentration, and in October 2007, the Veteran was very nervous, aggressive in trying to express his feelings to others, and displayed a problem with concentration evidenced by getting mixed up at times with past and present situations.                 

Furthermore, in a June 2008 Vet Center treatment statement, a clinical coordinator provided a summary of the Veteran's PTSD treatment.  He reported the Veteran's report of the following PTSD symptoms: depression, feelings of grief and loss, anger or rage, disturbing memories, trouble relaxing, trouble sleeping usually associated with bad dreams, excessive sensitivity to news reports of war, hypervigilance, difficulty in personal relationships including wife, family, friends, and coworkers, excessive desire for isolation and privacy, poor concentration, and short-term memory loss.  The coordinator also reported that the Veteran's PTSD affects the following life areas: household chores and duties, relationships with friends and family, fun and leisure activities, sex life, general satisfaction with life, and overall level of functioning in all areas of life.  The Veteran was found to have a severe level of impairment in functioning, was assigned a moderate to severe symptom severity rating, and scored 35 points on the Beck Depression Inventory (BDI-II), which the coordinator interpreted as "severe depression."

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an initial evaluation higher than 50 percent is warranted for the Veteran's service-connected PTSD prior to April 6, 2010.  

The medical evidence prior to April 6, 2010 shows that the Veteran does not have the inability to establish and maintain effective work and social relationships.  Although the Veteran reported difficulty in personal relationships in an April 2008 Vet Center treatment record, he told the VA examiner that he has a good relationship with his family and keeps in touch with friends and relatives, and multiple Vet Center treatment records documented his good support system with family members.  Thus, the Board finds that to the extent the Veteran has difficulty in establishing and maintaining effective work and social relationships, this symptom is already contemplated in the currently assigned 50 percent disability rating.

Similarly, there is no evidence that tends to show that the Veteran neglects his personal appearance and hygiene.  The VA examiner reported the Veteran was casually dressed and Vet Center treatment records documented him as neat and well groomed.  In addition, the evidence does not show suicidal ideation, spatial disorientation, difficulty in adapting to stressful circumstances, obsessional rituals, or near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.

The evidence also shows that the Veteran's service-connected PTSD is not associated with impaired impulse control and intermittently, illogical, obscure, or irrelevant speech, as to warrant a rating in excess of 50 percent.  During the VA examinations, the Veteran displayed fair impulse control and his speech was normal.  In addition, the June 2007 VA outpatient treatment record noted his speech as spontaneous, coherent, relevant, and goal reached, and the Vet Center treatment records noted no problem with communication, except in November 2007.  Thus, the Board finds that the absence of impaired impulse control and the lack of consistent findings of impaired speech do not warrant a higher disability rating prior to April 6, 2010.  

Furthermore, review of the evidence reflects that the Veteran has intrusive thoughts, nightmares, and occasional anger outbursts.  The Vet Center treatment records also noted the Veteran's short-term memory loss as getting worse.  The Board notes the Veteran's reported episodes of nightmares, as well as notations of his short-term memory loss; however, disturbances of motivation and mood and impairment of short-term memory are symptoms contemplated in the currently assigned 50 percent disability rating.

In contrast, GAF scores of 55 were assessed at the June 2006 and May 2007 VA examinations, as well as in the June 2007 VA outpatient treatment record.  While a score of 55 denotes moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning, the Board finds that the Veteran's clinical disability picture does not illustrate a justification for an initial rating in excess of 50 percent prior to April 6, 2010.  

The Veteran was also assigned a GAF score of 35 in a February 2010 Vet Center treatment record.  While this score denotes some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board finds that his low GAF score alone does not serve as a basis for a higher initial evaluation because it is not consistent with the evidence of record.  For example, the evidence of record is not consistent with objective findings to show that the Veteran suffers from some impairment in communication or has any objective findings to show the Veteran has major impairment in family relations, judgment, thinking, or mood.  Therefore, the lower GAF score of record is not to be found probative.  

The Board points out that a VA examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration.  It is not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a) (2010).  

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record prior to April 6, 2010 does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

In this case prior to April 6, 2010, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 70 percent rating.  The Veteran's PTSD symptoms do not more nearly exhibit the symptoms required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 50 percent rating currently assigned.  See Fenderson, 12 Vet. App. at 119.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 589.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent rating currently assigned.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an initial evaluation in excess of 50 percent prior to April 6, 2010 for PTSD.  See Gilbert, 1 Vet. App. at 55.  

B.  PTSD Rating as of April 6, 2010

In May 2010, the Veteran was afforded a third VA examination for his service-connected PTSD.  During the examination, the Veteran reported significant problems sleeping, which includes waking up three to four times per night and repetitive nightmares.  He noted having several disturbing memories and suffering from numbing and depression.  The Veteran isolates himself from others for most of his life and gets especially upset by news of the current war, which also triggers his memories.  The examiner indicted that the Veteran's social world was limited as much by his age and caretaking responsibilities, and compounded by other losses, has made his PTSD more severe and real.  He also reported undergoing treatment for four years at the Vet Center, but his attendance is inconsistent due to caring for his disabled wife, thus he is at home most of the time.  The Veteran retired from the post office and has lost many friends, especially over the last 10 years.  He further noted being under financial stress because his home is in a high tax area and he is on a limited budget.    

Following a mental status evaluation, the examiner noted the Veteran's depressed affect, euthymic mood, moderate levels of depression, spontaneous speech, intact impulse control, casual dress, and orientation to time, place, and manner.  The Veteran had poor concentration but concrete thought process, and recalled three out of three for immediate memory and one out of three for remote memory.  The Veteran's report of severe anxiety during traumatic dreams and significant trouble falling asleep were noted.  The Veteran also does not have many friends; however, he has good relationships with family members and is involved with his two adult children and grandchildren who reside in the area.  The examiner also noted that the Veteran generally functions in day-to-day activities during the day and is able to cook, clean, and manage his money and affairs with assistance as needed by his nearby adult children.  

Additionally, there was no evidence of grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for either names of close relatives, own occupation, or own name.  The Veteran also denied hallucinations and delusions.  The VA examiner diagnosed the Veteran with chronic and severe PTSD and assigned a GAF score of 52.  

April 2010 Vet Center treatment records also reflect ongoing treatment for the Veteran's service-connected PTSD.  On April 6, 2010, the Veteran revisited his World War II combat trauma.  On April 19, 2010, he complained of bad dreams, consisting of combat-related experiences, and sleep disturbances allowing him only three to four hours of sleep per night.  The Veteran also displayed short-term memory loss and family issues, including his wife's failing health.  

In an April 6, 2010 Vet Center treatment statement, a readjustment counseling therapist (the same clinical coordinator who provided the June 2008 statement) provided an updated clinical report regarding the Veteran's PTSD treatment.  He reported that the Veteran significantly suffers with his PTSD in the areas of reexperiencing, arousal, and avoidance with impairment in life areas of household chores and duties, relationships with friends and family, fun and leisure activities, sex life, general satisfaction with life, and overall level of functioning in all areas of life.  The Veteran was assigned a moderate to severe symptom severity rating and scored 35 points on the BDI-II, which the therapist interpreted as "severe depression."

In a subsequent April 9, 2010 Vet Center treatment statement, the same therapist provided another update regarding the Veteran's PTSD treatment.  No changes were made with regard to the areas in which the Veteran significantly suffers with his PTSD.  However, the Veteran was found to have a severe level of impairment in functioning and scored 24 points on the BDI-II, which the therapist interpreted as "moderate depression."  The therapist also noted that "[t]here is no doubt that [the Veteran] meets all the clinical standards for occupational and social impairment . . . [because] [h]e is isolated, withdrawn, and subject to chronic and acute manifestations of PTSD symptoms such as nightmares, intrusive imagery, hypervigilance, an exaggerated startle response, anxiety, and feelings of grief/survivor guilt."  

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected PTSD as of April 6, 2010.  

The medical evidence as of April 6, 2010 shows that the Veteran does not have persistent delusions or hallucinations, as he denied such symptoms to the VA examiner, or disorientation to time or place as he was found to be oriented in all three spheres.  There is also no evidence of an intermittent inability to perform activities of daily living, such as maintenance of minimal personal hygiene.  Although the Vet Center therapist reported in the April 2010 treatment statements that the Veteran's PTSD caused impairment in life areas including household chores and duties and that the Veteran has a severe level of impairment in functioning, the VA examiner noted the Veteran's ability to cook, clean, and manage his money and affairs for he and his wife with assistance as needed by their two adult children who live nearby.  The VA examiner further noted the Veteran can generally function in day-to-day activities and was casually dressed.  

The evidence also shows that the Veteran's service-connected PTSD is not associated with grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss for either names of close relatives, own occupation, or his own name as to warrant a rating of 100 percent.  The VA examiner also noted the Veteran's concrete thought process and poor concentration; however, the evidence does not show that the Veteran's poor concentration does not result in gross impairment in thought processes or communication to a degree consistent with the 100 percent disability rating.

Furthermore, review of the evidence reflects the Veteran has significant trouble falling asleep, severe anxiety during traumatic dreams, moderate levels of depression, euthymic mood, and depressed affect.  The VA examiner noted the Veteran does not have many friends and was only able to recall one out of three for remote memory.  In addition, the Veteran reported having disturbing memories and repetitive nightmares, in which the Vet Center therapist assigned the Veteran a moderate to severe symptom severity rating in the April 6, 2010 treatment statement.  The Veteran also complained in an April 2010 Vet Center treatment record of having bad dreams and sleep disturbances, which limits him to three to four hours of sleep per night.  Furthermore, he displayed short-term memory loss in an April 2010 Vet Center treatment record, but he recalled three out of three for immediate memory at the VA examination, as well as recalled one out of three for remote memory.  Nonetheless, these symptoms are already contemplated in the currently assigned 70 percent disability rating.

Lastly, the Board notes that the Veteran has been assigned a GAF score of 52 in the May 2010 VA examination report.  Again, while the score denotes moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning, the Board finds that the Veteran's clinical disability picture is not illustrative of total occupational and social impairment to warrant a 100 percent rating.  The Board also points out that the VA examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is a factor for consideration.  It is not determinative of the percentage VA disability rating to be assigned.  The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126(a) (2010).  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan, 16 Vet. App. at 436.  Nevertheless, the Board finds that the record as of April 6, 2010 does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 100 percent evaluation.  

In this case as of April 6, 2010, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a 100 percent rating.  The Veteran's PTSD symptoms do not more nearly exhibit the symptoms required to warrant the total grant of benefits, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 70 percent rating currently assigned.  See Fenderson, 12 Vet. App. at 119.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 589.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 70 percent rating currently assigned.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an initial evaluation in excess of 70 percent as of April 6, 2010 for PTSD.  See Gilbert, 1 Vet. App. at 55.  

C.  Extra Schedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of that assigned prior to and as of April 6, 2010 are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Moreover, the evidence does not demonstrate other related factors.  The Veteran has not required frequent hospitalization due to his PTSD, and marked interference with employment has not been shown.  Although he has been retired from the post office since 1986, the June 2006 and May 2007 VA examiner reported that the Veteran's psychiatric problems do not prevent the Veteran from gaining employment.  In the absence of any additional factors, the RO's failure to consider or to refer this issue for consideration of an extra-schedular rating was not prejudicial.

ORDER

Entitlement to an initial evaluation of 50 percent, prior to April 6, 2010 for posttraumatic stress disorder is denied.

Entitlement to an initial evaluation in excess of 70 percent as of April 6, 2010 for posttraumatic stress disorder is denied.      



____________________________________________
K. J.  ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


